DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/22 has been entered.

Response to Arguments
                                           Response: Claim Objections
1.    Examiner Response:
Applicant’s arguments, see page 12, filed 5/18/22, with respect to the claim objection has been fully considered and are persuasive.  The claim objection of claim 27 has been withdrawn. 

  Response: 35 U.S.C.  § 101
2.    Applicants argue:
“In the Office Action, the Office oversimplifies the analysis under Prong One of the
January 2019 Guidance* by duplicating certain elements of claim 28 and summarily concluding that they “cover[] performance in the human mind or with the aid of pencil and paper.” Office Action at 10-11. The Office therefore fails ta account for broad swaths of claim 28 and improperly “oversimplif[ies] the claims by looking at them generally and failing to account for the specific requirements of the claims." M.P.E.P. § 2106.05{a} (internal quotation marks and citation omitted).
Moreover, these steps are performed by a computer to solve problems in optimizing computer aided design, especially as amended above. For example, with respect to the step of “generatively analyzing the at least one first room in conjunction with the first functional requirement,” the Office states that “[t]he claim language does not state what type of simulations are being used in the optimization process .. . [and therefore] doesn't distinguish itself where if cannot be conducted in the human mind or with the aid of pencil and paper.” Office Action at 4. Although Applicant respectfully disagrees, Applicant has amended claim 28 to recite “using the first functional requirement as a target when implementing at least one of a trained machine learning model or an optimization engine running a series of simulations.” Even under the
broadest reasonable interpretation, this type of generative analysis cannot be performed in the human mind. Humans, with or without pencils, cannot “implement a trained machine learning model,” or implement “an optimization engine running a series of simulations” much less do so while “using the first functional requirement as a target” as recited in the claim.” (Remarks: pages 13-14)

3.    Examiner Response:
	The examiner respectfully disagrees.  The applicant argues that the limitation of amended claim 28 that states “generatively analyzing the al least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location within the floor plan for a first piece of equipment in the first room such that the first piece of equipment would at least partially conform to the first performance criterion for equipment associated with the first room, the first technical specification specifying attributes of the first piece of equipment, wherein generatively analyzing the at least one first room in conjunction with the first functional requirement includes using the first functional requirement as a target when implementing at least one of a trained machine learning model or an optimization engine running a series of simulations” cannot be performed in the human mind because a human with or without pencils, cannot “implement a trained machine learning model,” or implement “an optimization engine running a series of simulations. The examiner notes that claim language does not state that a trained machine model or an optimization engine is being implemented.  The claim language states that the generatively analyzing includes using the first functional requirement as a target when implementing a trained machine learning model or an optimization engine running a series of simulations.  This demonstrates that the claim language doe not distinguish itself where it cannot be conducted in the human mind or with the aid of pencil and paper.  
 
4.    Applicants argue:
	“Further, even assuming the claims involve a mental process, which they do not,
the amended claims integrate the alleged concepts into a practical application. Prong
Two requires examiners to determine “whether the claim as a whole integrates the
recited judicial exception info a practical application of the exception.” 2019 Guidance
at 54. The Federal Circuit has emphasized the importance of a meaningful “directed to”
inquiry and has held that improvements in technology may demonstrate patent
eligibility, even if at some level they may involve an abstract idea. See Core Wireless
Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1363 (Fed. Cir. 2018). As
established in EnFish, “[the ‘directed to’ inquiry, therefore, cannot simply ask whether
the claims involve a patent-ineligible concept, because essentially every routinely
patent-eligible claim involving physical products and actions involves 2 law of nature
and/or natural phenomenon.” Enfish v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir.
2016). “Examiners should accordingly be careful to distinguish claims that recite an
exception (which require further eligibility analysis) and claims that merely involve an
exception (which are eligible and do not require further eligibility analysis).” MPEP § 2106.04.
In the Office Action, the Office asserts that claim 28 does not integrate the
judicial exception into a practical application by summarily concluding much of the claim
amounts to considered “pre-solution activity of gathering data for use in the claimed
process.” Office Action at 19. This is incorrect. For example, # is unclear how generating a graphical depiction of the first equipment placement location and the second equipment placement location can amount to pre-solution activity. The Office again ignores vast swaths of claim 28 and fails to account for specific limitations recited therein.
Considering Applicant’s amended claim 28 as. a whole demonstrates that the claim integrates the purported judicial exception into a practical application. For example, amended claim 28 recites a combination including:

generatively analyzing the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location within the floor plan for a first piece of equipment in the first room such that the first piece of equipment would at least partially conform to the first performance criterion for equipment associated with the first room, the first technical specification specifying attributes of the first piece of equipment, wherein generatively analyzing the at least one first room in conjunction with the first functional requirement includes using the first functional requirement as a target when implementing at least one of a trained machine learning model or an optimization engine running a series of simulations; 
generatively analyzing the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location within the floor plan for a second piece of equipment in the second room such that the second piece of equipment would at least partially conform to the second performance criterion for equipment associated with the second room, the second technical specification specifying attributes of the second piece of equipment [and]... 
generating a graphical depiction of the first equipment placement location and the second equipment placement location. (Emphases added).

Amended claim 28 integrates the alleged abstract idea info a practical application. For example, claim 28 recites steps for using a trained machine learning model or an optimization engine to automatically generate technical specifications and equipment placement locations for multiple rooms in a floor plan based on predefined functional requirements. This represents a technical improvement over conventional structural design systems by allowing for automated and optimized equipment selection and placement.
In response to Applicant's previous arguments, the Office states that “[the process of running a series of simulations to suggest equipment and equipment placement in rooms is not improving the field of technology of a CAD system.” This is incorrect. For example, as explained in the specification, when using technology like CAD, “selecting the appropriate specifications and locations for equipment to be used in many rooms in a floor plan can be a daunting task.” As-filed specification, 4] [O003]. In particular, in an electronic floorplan, “each room may have multiple functional requirements that may affect the selection and placement of equipment within the room. Further, there may be thousands of possible combinations of equipment specifications and placement locations, each with varying degrees of conformance to the functional requirements.” id. Using sophisticated machine learning models and optimization engines to improve processes of generating or updating electronic floorplans is unquestionably a technical advancement,
That is, the claimed method overcomes these and other technical problems by automatically applying a machine learning model or an optimization engine optimize equipment selection and the placement thereof in multiple rooms of an electronic floorplan. id., Ff {0120} and [0124]. Contrary to the Office’s unsubstantiated conclusions, this method represents a significant technological improvement over CAD systems, which provide minimal or no analysis for placing and selecting equipment, let for placement of equipment in multiple rooms, each having different performance criterion for placement of equipment within the second room.
Claim 28 is therefore more than a mere drafting effort designed to monopolize a mental process as cautioned against by the 2079 guidelines. Rather, the combination of the claimed elements recites specific steps for automatically generating optimized equipment specifications and placement locations in multiple rooms. Such practical applications are patent-eligible.” (Remarks: pages 14-17)

5.    Examiner Response:
The examiner respectfully disagrees.  The applicant uses the Core Wireless Licensing and Enfish court cases as support for explaining why the amended claims shown improvement in the technology and how they integrate the alleged concepts into a practical application.  It’s unclear to the examiner, what the conventional methods are, and what the improvement to the conventional methods are.  As stated in the Final office action dated 1/18/22, from the claim language, the field of technology seems to be a CAD system, where equipment for use in a building is selected for a computerized structural design.  The process of running a series of simulations to suggest equipment and equipment placement in rooms is not improving the field of technology of a CAD system. 
Also, regarding the Enfish case, the Federal Circuit read the claims in light of the specification to determine that a table embodying the claimed features is directed to a “self-referential table”. The specification of the current application is different than the specification of Enfish case, where it doesn’t express how conventional databases or data storage systems are combined with the current language to describe the present invention including the features that make-up the first and second functional requirement.
Further, the applicant argues that it’s unclear how generating a graphical depiction of the first equipment placement location and the second equipment placement location can amount to pre-solution activity.  The examiner notes that the generating a graphical depiction of the first and second equipment placement locations are being output as a result of analyzing the first and second room to identify a first and second technical specification and a first and second equipment placement location.  This limitation amount to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
The applicant also argues that amended claim 28 integrates the abstract idea into a practical application, where a trained machine learning model or an optimization engine are used to automatically generate technical specifications and equipment placement locations for multiple rooms in a floor plan based on predefined functional requirements.  The examiner notes that the trained machine learning model or the optimization engine is not actually being used, where it generates technical specifications and equipment placement locations for multiple rooms in a floor plan.  The claim language states that generatively analyzing the at least one first room in conjunction with the first functional requirement includes using the first functional requirement as a target when implementing at least one of a trained machine learning model or an optimization engine.  As stated above in section 2 of the current office action, the claim language does not state that the trained machine learning model or an optimization engine are being implemented.  Also, the claim language is only stating that the first and second technical specifications and first and second equipment placement locations are output.  It doesn’t state that the output is based on the trained machine learning model or the optimization engine running a series of simulations.  
The applicant also argues that using sophisticated machine learning models and optimization engines to improve processes of generating or updating electronic floorplans is a technical advancement.  The examiner first notes that the claim language does not state that the floor plans are electronic.  The current claim language states that a floor plan demarcating a plurality of rooms is being accessed.  Secondly, the examiner notes that the claim language does not state that the floor plan is being generated from a trained machine learning model or an optimization engine.  As stated, the claim language states that a floor plan demarcating a plurality of rooms is being accessed.  Further, from the claim language, the field of technology seems to be a CAD system, where equipment for use in a building is selected for a computerized structural design.  The process of running a series of simulations to suggest equipment and equipment placement in rooms is not improving the field of technology of a CAD system.

6.    Applicants argue:
“Therefore, Applicant’s claim 28 js not “directed to” an abstract idea, nor has the Office Action established a prima facie case otherwise. Further, under Prong Two, even if Applicant's claim 28 is assumed to be directed to the concept asserted by the Office, the claim integrates the alleged abstract idea into a practical application. Although different in scope, independent claims 1 and 29 recite similar language and thus are directed towards eligible subject matter for the reasons discussed above with respect to claim 28. Dependent claims 3-27, through their respective dependencies from independent claim 1, are also eligible at least due to their dependence from a patent eligible base claim. Accordingly, Applicant respectfully requests that the § 107 rejection be withdrawn.” (Remarks: page 17)

7.    Examiner Response:
The applicant argues that a prima facie case was not established in the previous office action dated 1/18/22.  The examiner notes that within the Final office action dated 1/18/22, there’s an explanation of why each claim is not eligible under 35U.S.C. 101.  Under the broadest reasonable interpretation, the claims cover performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  Even with the recent amendment to the claims, the claims are still not eligible under 35 U.S.C. 101 because the claimed invention is still directed to an abstract idea without significantly more.

8.    Applicants argue:
“As described above, Applicant's claims are not directed to an abstract idea, so the “significantly more” inquiry under Step 2B of Alice/Mayo is unnecessary. Nevertheless, Applicant notes that the claims also amount to “significantly more” than any alleged “abstract idea,” and the Office has not shown otherwise.
The Federal Circuit emphasized in BASCOM that, because “the ‘inventive concept may arise in one or more of the individual claim limitations or in the ordered combination of the limitations,” “[t]he inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art.” BASCOM Giob. internet Servs. v. AT&T Mobility LLC, 827 F.8d 1344, 1349-50 (Fed. Cir. 2016) (emphasis added). In doing so, the Court emphasized how an “inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.” Id. (emphasis added).
A proper analysis reveals that the claim elements, in an ordered combination, operate to provide a technical solution for automatically optimizing equipment selection and placement in multiple rooms of a floor plan. The additional elements in amended claim 28 thus represent “significantly more” because they are a practical implementation of the alleged abstract idea.
In view of the foregoing, Applicant's independent claims 7, 28, and 19 recite significantly more” than the alleged abstract idea and for this additional reason are patent-eligible. Dependent claims 3-27, through their respective dependencies from independent claim 1, are also eligible at least due to their dependence from a patent eligible base claim. Accordingly, the rejection under 35 U.S.C. § 101 of claims 1 and 3-29 should be withdrawn.” (Remarks: pages 17-18)

9.    Examiner Response:
The applicant also mentions the Bascom case for support as to why the claims are patentable under 35 U.S.C. 101. The examiner notes that in the Bascom case, the courts determined that the claims were directed to patentable subject matter based on the particular arrangement of generic and conventional components in the claims. The claims of the Bascom case filter content into a particular, practical application of that abstract idea. The claims of the current application are not optimizing particular content, since the optimization engine running a series of simulations is for a first room in conjunction with a first functional requirement.  The first room is not a room for a particular building.  
The examiner also notes that the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed in the Final office action dated 1/18/22, with respect to the integration of the abstract idea into a practical application, the additional element of a computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  

Response: 35 U.S.C.  § 103
10.    Applicants argue:
“For example, the Office asserts that Correnti discloses “receiv[ing] a first functional requirement for at least one first room,” citing a portion of Correnti in which a “one or more {] motion sensors detect[] movement inside the property 201” and a “monitoring system control unit 210, monitoring application server 290, or both may detect the generated sensor data and trigger alarm for the potential event.” Office Action at 30 (citing Correnti, { [0061]). As support for this assertion, the Office interprets the “sensor detecting motion” as being the performance requirement “since this sensor is detecting movement within an area of the property.” Id.
That reading of Correnti is an unreasonable interpretation in view of the language of the claims and the specification. A movement detected by a sensor cannot reasonably be considered a “functional requirement’ and the Office provides no explanation or reasoning to support this interpretation. Even more perplexing is how this detected movement could be considered to “specify at least one first performance criterion for equipment.” Correnti does not disclose “accessing . . . a first functional requirement,” nor would it make sense given the Office’s mapping of the claims.  Accordingly, claim 28 is allowable for at least this first reason.

For example, the Office concedes that Pate Jr. does not disclose or suggest “receiviing] a first functional requirement for at least one first room’ and instead asserts this is disclosed in Correnti. Office Action at 22. In particular, the Office asserts this is disclosed in a portion of Correnti in which a “one or more [] motion sensors detect{] movement inside the property 201° and a “monitoring system control unit 210, monitoring application server 290, or both may detect the generated sensor data and trigger alarm for the potential event.” Office Action at 22 (citing Correnti, ⁋ [0061]).” (Remarks: pages 19-20)

11.    Examiner Response:
The examiner respectfully disagrees.  The applicant argues that a movement detected by a sensor cannot reasonably be considered a “functional requirement’ and the examiner provides no explanation or reasoning to support this interpretation and that specifying at least one first performance criterion for equipment is not taught in the Correnti reference. The examiner notes that in the Final office action dated 1/18/22, the examiner explained that the examiner considers the motion sensors detecting movement inside the property as being the functional requirement, since the motion sensors have a minimum coverage for the area they are located in, see paragraph [0147] of the specification and see paragraphs [0060] - [0061], paragraph [0063] of the Correnti reference.  Also, the examiner notes that the phrase “first performance criterion” is not defined within the claims.  The examiner considers the location of where the sensors are installed on the property to be the first performance criterion, since the motion sensor determining the movement within a room is placed at a location within the room to determine if there is movement in that room.  Further, the applicant argues that the Correnti reference does not disclose “accessing . . . a first functional requirement”.  The examiner notes that in paragraph [0063] of the Correnti reference, the user can access the connected-home monitoring system, where the user can know where the detected motion is within the home based on the alert from the sensors.  This demonstrates that the Correnti reference teaches accessing a first functional requirement.  Further, the examiner notes that the claim language does not state that the floor plans are electronic.  The current claim language states that a floor plan demarcating a plurality of rooms are being accessed.  

12.    Applicants argue:
“Additionally, the sensors described in Correnti have already been installed within a building. See, e.g., Correnti, ⁋ [0005] (describing “obtaining real-time sensor data generated by one or more sensors installed at the property"). Claim 28 involves analyzing electronic floor plans, identifying technical equipment specifications, and identifying placement locations. The act of detecting motion by an already existing sensor cannot reasonably be considered a functional requirement.
In support for the Office’s interpretation that data from installed sensors can constitute a functional requirement used to specific and place equipment in a floor plan, the Office states that “[t]he claim language does not mentioned [sic] that the equipment is being placed or not being placed into the room of the floor plan." Office Action at 13. That argument overlooks that a “placement location,” for example, “may include a suggested location within the floor plan where the equipment may be positioned.” As-filed specification at YF [D159]. Although Applicant disagrees, Applicant has amended claim 28 to explicitly recite “identify[ing] a first technical specification and a first equipment placement location within the floor plan for a first piece of equipment in the first room such that the first piece of equipment would at least partially conform to the first performance criterion.” (Emphasis added). Accordingly, the Office's unreasonable interpretation cannot stand. The sensors described in Correnti have already been placed, and nothing in Correnti discloses the sensors being used to determine a technical specification or equipment placement location relative to a room, as recited in claim 28. Accordingly, claim 28 is allowable over the cited references for at least this second reason.” (Remarks: pages 20-21)

13.    Examiner Response:
The examiner notes that the amended claim language doesn’t state that the equipment is being placed or not being placed into the room of the floor plan.  The claim language only requires the equipment to be associated with the first room.  The motion sensors are a piece of equipment that is located on the property that detects the movement inside of the property.  This demonstrates that a motion sensor is associated to a first room, since the motion sensors are located at locations where the other sensors, such as temperature sensors will not be effective regarding the detection of movement, see paragraph [0060] – [0061] and Fig. 2 of the Correnti et al. reference. 

14.    Applicants argue:
“Moreover, the Office asserts that Mishra discloses “outputting the first technical specification and the first equipment placement location in an associative manner with the at least one first room”, cling a portion of Mishra in which a “machine learning model may determine if an image set depicts a window or a wall’ in order to estimate “the height of the window ... for] the volume of the wail.” Office Action at 25 (citing Mishra, (ff [0040}-[0041}). This is incorrect. In support of this assertion, the Office notes that “the phrase ‘first technical specification’ is not defined within the claims* and apparently takes this as a license to interpret the first technical specification to be any output, such as the height of a window or a volume of a wall. Although Applicant disagrees, nothing in Mishra remotely resembles outputting a “first technical specification specifying attributes of the first piece of equipment,” as recited in amended claim 28. Accordingly claim 28 is allowable over the cited references for at least this third reason. Schultz, Scott, Saito, and Sankarapandian do not cure these deficiencies of Pate Jr. and Correnti.” (Remarks: pages 21-22)

15.    Examiner Response:
The applicant argues that the Mishra et al. reference does not teach the amended claim language of a “first technical specification specifying attributes of the first piece of equipment”.  The examiner notes that the term “attributes” are not defined within the claims.  Within the specification, there are only examples of what an attribute could be, see paragraphs [0134] and [0154] of the specification.  The examiner considers the type of structure to be the first technical specification and the second technical specification, since the type of structure is identifying what type of component is being analyzed in the machine learning model.  Also, the examiner considers the measurements to be the attributes of the first and second technical specifications, since the measurements are associated with the type of structure that is being analyzed, see paragraph [0040] of the Mishra et al. reference.



16.    Applicants argue:
“In view of the above, the Office Action has neither properly determined the scope and content of the prior art nor properly ascertained the differences between the prior art and the claimed combinations, especially in view of the current amendments. For at least these reasons, no prima facie case of obviousness can be established based and the rejection of claim 28 should be withdrawn.” (Remarks: page 22)

17.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the Pate, JR reference and Correnti et al. reference both deal with analyzing a floor plan where a floor plan map is used to determine how efficient the location of the equipment is within the floor plan.  This can be seen in paragraph [0034] the Pate, JR reference where there are a number of kitchen layouts offered to a user, where the user can select a layout to see if the selected layout is something that they would prefer.  In the Correnti et al. reference, a determination is made on a safe path through the property that is based on the projected sensor data associated with the path.  Each path of the multiple different paths is analyzed to determine a safe path from the occupant’s current location to a respective exit point on the property, see paragraph [0088] of the Correnti et al. reference.  The Mishra et al. reference teaches estimating building feature measurements from digital images, where the building feature can be a component of a building, see the Abstract and paragraph [0011] of the Mishra et al. reference.  This demonstrates that the references are analogous to each other, since they are from the same field endeavor of analyzing a structure within a room.

Claim Rejections - 35 USC § 101
18.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1, 28 and 29
Regarding step 1, claims 1, 28-29 are directed towards a system, a method and medium which are eligible statutory categories of invention under 101.
Claim 28
Regarding step 2A, prong 1, claim 28 recites “generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location within the floor plan for a first piece of equipment in the first room such that the first piece of equipment would at least partially conform to the first performance criterion for equipment associated with the first room, the first technical specification specifying attributes of the first piece of equipment, wherein generatively analyzing the at least one first room in conjunction with the first functional requirement includes using the first functional requirement as a target when implementing at least one of a trained machine learning model or an optimization engine a series of simulations”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 28 recites “and “generatively analyze the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location within the floor plan for a second piece of equipment in the second room such that the second piece of equipment would at least partially conform to the second performance criterion for equipment associated with the second room, the second technical specification specifying attributes of the second piece of equipment”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of accessing a floor plan demarcating a plurality of rooms; accessing, from a data storage location, a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room; accessing, from the data storage location a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one second performance criterion for equipment associated with the second room; outputting the first technical specification and the first equipment placement location in an associative manner with the at least one first room; and outputting the second technical specification and the second equipment placement location in an associative manner with the at least one second room; wherein outputting the first equipment placement location and the second equipment placement location includes generating a graphical depiction of the first equipment placement location and the second equipment placement location amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, claim 28 recites the additional element of a computer. The computer would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitations of accessing a floor plan demarcating a plurality of rooms; accessing, from a data storage location, a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room; accessing, from the data storage location a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one second performance criterion for equipment associated with the second room outputting the first technical specification and the first equipment placement location in an associative manner with the at least one first room; and outputting the second technical specification and the second equipment placement location in an associative manner with the at least one second room; wherein outputting the first equipment placement location and the second equipment placement location includes generating a graphical depiction of the first equipment placement location and the second equipment placement location are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1
Regarding step 2A, prong 2, claim 1 recites the additional element of a processor. The processor would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 1 recites the same substantive limitations as claim 28 and are rejected using the same teachings.
Claim 29
Regarding step 2A, prong 2, claim 29 recites the additional element of a processor and medium. The processor and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amount no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 29 recites the same substantive limitations as claim 28 and are rejected using the same teachings.
Claim 3
Dependent claim 3 recites “wherein the first functional requirement is defined by a user”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 4
Claim 4 recites “wherein the first functional requirement is prestored in a data structure”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 5
Claim 5 recites “wherein generatively analyzing the at least one first room includes outputting a plurality of equipment placement location options for selection by a user”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 6 
Claim 6 recites “wherein generatively analyzing the at least one first room includes displaying a plurality of technical specifications options for selection by a user”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 7
Claim 7 recites “wherein the outputted technical specification includes a model identifier”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 8 
Claim 8 recites “wherein the at least one processor is further configured to access different functional requirements for the at least one first room and the at least second room”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 9
Claim 9 recites “wherein the at least one processor is further configured to access a plurality of functional requirements for the at least one first room”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  


Claim 10
Claim 10 recites “wherein the at least one processor is configured to access at least two different functional requirement types for the at least one first room”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 11
Claim 11 recites “wherein the least one processor is further configured to receive a technical specification along with the functional requirement for generative analyzing the at least one first room”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 12
Claim 12 recites “wherein the first technical specification and the second technical specification are different”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 13
Claim 13 recites “wherein identifying the first technical specification includes retrieving the first technical specification from a prestored data structure”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  


Claim 14
Claim 14 recites “wherein outputting the first technical specification with the first equipment includes displaying a coverage map spatially indicating regions covered by at least one of sensors, Bluetooth beacons, wireless emitters or transmitters, lighting emitting devices, or sound emitting devices”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 15
Claim 15 recites “wherein outputting the first technical specification with and first equipment placement location includes displaying a score evaluating the first equipment placement location”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 16
Claim recites “wherein the at least one processor is configured to generate a material list of equipment based on the generative analysis of the at least one first room”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 17
Claim 17 recites “wherein the at least one processor is configured to receive user input defining a preferred area for equipment placement, and identifying the first technical specification and first equipment placement location is based on the preferred area”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 18
Claim 18 recites “wherein the at least one processor is further configured to access a data structure containing a list of equipment models and their associated technical specifications and identifying the first technical specification is based on the list”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 19
Claim 19 recites “wherein the at least one processor is further configured to export a floor plan to at least one of PDF, CAD or BIM format”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 20
Claim 20 recites “wherein the at least one processor is further configured to access a third functional requirement for the at least one first room, and wherein generatively analyzing the at least one first room further includes using the third functional requirement to identify the first technical specification and first equipment placement location”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 21
Claim 21 recites “wherein accessing the floor plan includes performing at least one of a semantic analysis or a geometric analysis on the floor plan to demarcate the contours of the room”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 22
Claim 22 recites “wherein the at least one processor is further configured to populate a CAD and BIM format architectural file with the first equipment placement location and first technical specification”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 23
Claim 23 recites “wherein the at least one processor is further configured to enable input of a functional requirement according to the contours of the at least one room without manual definition of the room contours”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 24
Claim 24 recites “wherein the at least one processor is further configured to receive at least one of equipment technical specifications or architectural features of at least one third room as inputs to the generative analysis process for the at least one first room”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 25
Claim 25 recites “wherein the generatively analyzing the at least one first room further includes identifying technical specifications that are adaptive based on the room function of the at least one room”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 26 
Claim 26 recites “access a third functional requirement for the at least one first room”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 26 recites “generatively analyze the at least one first room in conjunction with the third functional requirement using the first technical specification and first equipment location as an input to identify a third technical specification and a third equipment placement location to at least partially conform to the first functional requirement”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 27
Claim 27 recites “wherein the structural design system is a cloud-based system”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas. 


Claim 30
Claim 30 recites “wherein the series of simulations are performed using at least one of a genetic algorithm, an annealing algorithm, a machine-learning based algorithm, or a particle swarm optimization”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas. 
Claims 1 and 3-30 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 6-13, 16-19, 21, 23-25 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate, JR (U.S. PGPub 2012/0259743) in view of Correnti et al. (U.S. PGPub 2018/0356241) in further view of Mishra et al. (U.S. PGPub 20190080200).

Examiner’s note: Regarding the limitation of claim 1 that states “access, from a data storage location, a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room”, the examiner considers the motion sensors detecting the movement inside the property as being the functional requirement, since the motion sensors have a minimum coverage for the area they are located in, see paragraph [0147] of the specification. Also, the examiner notes that the phrase “first performance criterion” is not defined within the claims.  The examiner considers the location of where the sensors are installed on the property to be the first performance criterion, since the motion sensor determining the movement within a room is placed at a location within the room to determine if there is movement in that room, see paragraphs [0060] - [0061] and paragraph [0063] of the Correnti et al. reference.
Regarding the limitation of claim 1 that states “access, from the data storage location a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one second performance criterion for equipment associated with the second room”, the examiner considers the sensors that are detecting whether there is a fire, as being the second functional requirement, since the sensors are detecting the temperature within the area that it’s located.  Also, the examiner notes that the phrases “second performance criterion” is not defined within the claims.  The examiner considers the location of where the sensors are installed on the property to be the first performance criterion, since the temperature sensor that determines a temperature, is placed in a location within the room to have the ability to determine if a fire has started within the room, see paragraph [0057] and paragraph [0080] of the Correnti et al. reference.
Regarding the limitation of claim 1 that states “generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location within the floor plan for a first piece of equipment in the first room such that the first piece of equipment would at least partially conform to the first performance criterion for equipment associated with the first room, the first technical specification specifying attributes of the first piece of equipment”, the examiner considers the type of structure to be the first technical specification, since the type of structure is identifying what type of component is being analyzed in the machine learning model.  Also, the examiner notes that the term “attributes” are not defined within the claims.  Within the specification, there are only examples of what an attribute could be, see paragraphs [0134] and [0154] of the specification.  The examiner considers the measurements to be the attributes of the first technical specification, since the measurements are associated with the type of structure that is being analyzed, see paragraph [0038] - [ 0041] of the Mishra et al. reference.
Regarding the limitation of claim 1 that states “generatively analyze the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location within the floor plan for a second piece of equipment in the second room such that the second piece of equipment would at least partially conform to the second performance criterion for equipment associated with the second room, the second technical specification specifying attributes of the second piece of equipment”, the examiner considers the type of structure to be the second technical specification, since the type of structure is identifying what type of component is being analyzed in the machine learning model.  Also, the examiner notes that the term “attributes” are not defined within the claims.  Within the specification, there are only examples of what an attribute could be, see paragraphs [0134] and [0154] of the specification.  The examiner considers the measurements to be the attributes of the second technical specification, since the measurements are associated with the type of structure that is being analyzed, see paragraph [0038] - [ 0041] of the Mishra et al. reference.
Regarding the limitation of claim 1 that states “wherein outputting the first equipment placement location and the second equipment placement location includes generating a graphical depiction of the first equipment placement location and the second equipment placement location”, the examiner considers the output from a first machine learning model to be the output of the first equipment placement location and the second equipment placement location as a graphical depiction, since the machine learning receives a particular image set as input and outputs an image set for that particular image set.  The output of the first machine learning model, is the input to a second machine learning model.  If the input to the machine learning model was an image set of an estimated roof area, the output image set for example would be an image of an estimated roof area for a particular real-world building, see paragraph [0080] – [0081] of the Mishra et al. reference.




With respect to claim 1, Pate, JR discloses “A structural design system for selecting equipment for use in buildings” as [Pate, JR (Abstract, paragraph [0002])];
	“at least one processor” as [Pate, JR (paragraph [0027], Fig. 2)];
“access a floor plan demarcating a plurality of rooms” as [Pate, JR (paragraph [0034])];
While Pate, JR teaches selecting equipment for use in a building, Pate, JR does not explicitly disclose “access, from a data storage location, a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room; access, from a data storage location, a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one second performance criterion for equipment associated with the second room”
Correnti et al. discloses “access, from a data storage location, a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room” as [Correnti et al. (paragraph [0060] - [0061], paragraph [0063])] Examiner’s interpretation: The examiner considers the motion sensors detecting the movement inside the property as being the functional requirement, since the motion sensors have a minimum coverage for the area they are located in, see paragraph [0147] of the specification. Also, the examiner notes that the phrase “first performance criterion” is not defined within the claims.  The examiner considers the location of where the sensors are installed on the property to be the first performance criterion, since the motion sensor determining the movement within a room is placed at a location within the room to determine if there is movement in that room;
“access, from the data storage location a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one second performance criterion for equipment associated with the second room” as [Correnti et al. (paragraph [0057], paragraph [0080])] Examiner’s interpretation: The examiner considers the sensors that are detecting whether there is a fire, as being the second functional requirement, since the sensors are detecting the temperature within the area that it’s located.  Also, the examiner notes that the phrases “second performance criterion” is not defined within the claims.  The examiner considers the location of where the sensors are installed on the property to be the first performance criterion, since the temperature sensor that determines a temperature, is placed in a location within the room to have the ability to determine if a fire has started within the room;
Pate, JR. and Correnti et al. are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR of selecting products utilized in the design of an interior space by incorporating access, from a data storage location, a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room; access, from a data storage location, a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one second performance criterion for equipment associated with the second room as taught by Correnti et al. for the purpose of generating a map for use in safely navigating hazards detected at a property;
The motivation for doing so would have been because Correnti et al. teaches that by generating a map for use in safely navigating hazards detected at a property, first responders to the scene of an event, can have knowledge regarding the layout of a property (Correnti et al. (paragraph [0002] – [0003]).
While the combination of Pate, JR and Correnti et al. teaches accessing a floor plan demarcating a plurality of rooms, accessing, from a data storage location, a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room, and accessing, from the data storage location a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one second performance criterion for equipment associated with the second room, Pate, JR, Correnti et al. and Mishra et al. do not explicitly disclose “generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location within the floor plan for a first piece of equipment in the first room such that the first piece of equipment would at least partially conform to the first performance criterion for equipment associated with the first room, the first technical specification specifying attributes of the first piece of equipment, wherein generatively analyzing the at least one first room in conjunction with the first functional requirement includes using the first functional requirement as a target when implementing at least one of a trained machine learning model or an optimization engine a series of simulations; generatively analyze the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location within the floor plan for a second piece of equipment in the second room such that the second piece of equipment would at least partially conform to the second performance criterion for equipment associated with the second room, the second technical specification specifying attributes of the second piece of equipment; output the first technical specification and the first equipment placement location in an associative manner with the at least one first room; and output the second technical specification and the second equipment placement location in an associative manner with the at least one second room; wherein outputting the first equipment placement location and the second equipment placement location includes generating a graphical depiction of the first equipment placement location and the second equipment placement location”
Mishra et al. discloses “generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location within the floor plan for a first piece of equipment in the first room such that the first piece of equipment would at least partially conform to the first performance criterion for equipment associated with the first room, the first technical specification specifying attributes of the first piece of equipment,” as [Mishra et al. (paragraph [0038] - [ 0041])] Examiner’s interpretation:  The examiner considers the type of structure to be the first technical specification, since the type of structure is identifying what type of component is being analyzed in the machine learning model.  Also, the examiner notes that the term “attributes” are not defined within the claims.  Within the specification, there are only examples of what an attribute could be, see paragraphs [0134] and [0154] of the specification.  The examiner considers the measurements to be the attributes of the first technical specification, since the measurements are associated with the type of structure that is being analyzed;
“wherein generatively analyzing the at least one first room in conjunction with the first functional requirement includes using the first functional requirement as a target when implementing at least one of a trained machine learning model or an optimization engine a series of simulations” as [Mishra et al. (paragraph [0036], paragraph [0040] – [0041])];
“generatively analyze the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location within the floor plan for a second piece of equipment in the second room such that the second piece of equipment would at least partially conform to the second performance criterion for equipment associated with the second room, the second technical specification specifying attributes of the second piece of equipment” as [Mishra et al. (paragraph [0038] - [ 0041])] Examiner’s interpretation:  The examiner considers the type of structure to be the second technical specification, since the type of structure is identifying what type of component is being analyzed in the machine learning model.  Also, the examiner notes that the term “attributes” are not defined within the claims.  Within the specification, there are only examples of what an attribute could be, see paragraphs [0134] and [0154] of the specification.  The examiner considers the measurements to be the attributes of the second technical specification, since the measurements are associated with the type of structure that is being analyzed;
“output the first technical specification and the first equipment placement location in an associative manner with the at least one first room” as [Mishra et al. (paragraph [0036], paragraph [0040] – [0041])];
“and output the second technical specification and the second equipment placement location in an associative manner with the at least one second room” as [Mishra et al. (paragraph [0036], paragraph [0040] – [0041])];
“wherein outputting the first equipment placement location and the second equipment
placement location includes generating a graphical depiction of the first equipment placement location and the second equipment placement location” as [Mishra et al. (paragraph [0080] – [0081])] Examiner’s interpretation: The examiner considers the output from a first machine learning model to be the output of the first equipment placement location and the second equipment placement location as a graphical depiction, since the machine learning receives a particular image set as input and outputs an image set for that particular image set.  The output of the first machine learning model, is the input to a second machine learning model.  If the input to the machine learning model was an image set of an estimated roof area, the output image set for example would be an image of an estimated roof area for a particular real-world building;
Pate, JR, Correnti et al. and Mishra et al. are analogous art because they are from the same field endeavor of analyzing a structure within a room.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR and Correnti et al. of accessing a floor plan demarcating a plurality of rooms, accessing, from a data storage location, a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one first performance criterion for equipment associated with the first room, and accessing, from the data storage location a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one second performance criterion for equipment associated with the second room by incorporating generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location within the floor plan for a first piece of equipment in the first room such that the first piece of equipment would at least partially conform to the first performance criterion for equipment associated with the first room, the first technical specification specifying attributes of the first piece of equipment, wherein generatively analyzing the at least one first room in conjunction with the first functional requirement includes using the first functional requirement as a target when implementing at least one of a trained machine learning model or an optimization engine a series of simulations; generatively analyze the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location within the floor plan for a second piece of equipment in the second room such that the second piece of equipment would at least partially conform to the second performance criterion for equipment associated with the second room, the second technical specification specifying attributes of the second piece of equipment; output the first technical specification and the first equipment placement location in an associative manner with the at least one first room; and output the second technical specification and the second equipment placement location in an associative manner with the at least one second room; wherein outputting the first equipment placement location and the second equipment placement location includes generating a graphical depiction of the first equipment placement location and the second equipment placement location as taught by Mishra et al. for the purpose of estimating building feature measurements from digital images.
The motivation for doing so would have been because Mishra et al. teaches that by training a machine learning model to estimate a real-world measurement of a feature of a structure, the ability to estimate a portion of a building instead of having a 3D model of the entire building can be accomplished (Mishra et al. (paragraph [0003] – [004], paragraph [0011] –[0012]).

Examiner’s note: Regarding claim 3, the user has the ability to replace products that are in the room with other products or the same product with different features.  A new series of a product being selected will have different features than the one already in the room, which demonstrates that the functional requirement for the product changes.  For example, the amount of area a sensor can cover can be different for different series of a sensor, see paragraph [0028], paragraph [0039] and paragraph [0042] of the Pate, JR reference.

With respect to claim 3, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the first functional requirement is defined by a user” as [Pate, JR (paragraph [0028], paragraph [0039], paragraph [0042])] Examiner’s interpretation: The user has the ability to replace products that are in the room with other products or the same product with different features.  A new series of a product being selected will have different features than the one already in the room, which demonstrates that the functional requirement for the product changes.  For example, the amount of area a sensor can cover can be different for different series of a sensor;

Examiner’s note: Regarding claim 4, the identifiers for the products in the room are stored in a monitoring profile, see (paragraph [0068] of the Correnti et al. reference.

With respect to claim 4, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the first functional requirement is prestored in a data structure.” as [Correnti et al. (paragraph [0068])] Examiner’s interpretation: The identifiers for the products in the room are stored in a monitoring profile;

With respect to claim 6, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein generatively analyzing the at least one first room includes displaying a plurality of technical specifications options for selection by a user.” as [Pate, JR (paragraph [0030])];

With respect to claim 7, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the outputted technical specification includes a model identifier.” as [Pate, JR (paragraph [0030], paragraph [0041] – [0042])];

Examiner’s note: Regarding claim 8, each room can have a different perspective, which demonstrates that there are different requirements for the first and second room, see paragraph [0113], paragraph [0165] of the Correnti et al. reference.

With respect to claim 8, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the at least one processor is further configured to access different functional requirements for the at least one first room and the at least second room.” as [Correnti et al. (paragraph [0113], paragraph [0165])] Examiner’s interpretation: Each room can have a different perspective, which demonstrates that there are different requirements for the first and second room; 
With respect to claim 9, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the at least one processor is further configured to access a plurality of functional requirements for the at least one first room.” as [Correnti et al. (paragraph [0113])] Examiner’s interpretation: The controller can receive input from sensors, detectors, or other devices;

With respect to claim 10, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the at least one processor is configured to access at least two different functional requirement types for the at least one first room.”  as [Correnti et al. (paragraph [0113])] Examiner’s interpretation: The controller can receive input from sensors, detectors, or other devices;

Examiner’s note: Regarding claim 11, the examiner notes that the phrase “technical specification” is not defined within the claim.  The examiner also notes that the phrase “technical specification” is not associated with the equipment of a room.  The examiner considers the type of motion sensor that is being used as being the second technical specification, since the technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification, see paragraph [0068], paragraph [0113] of the Correnti et al. reference.


With respect to claim 11, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the least one processor is further configured to access a technical specification along with the functional requirement for generative analyzing the at least one first room.” as [Correnti et al. (paragraph [0068], paragraph [0113])] Examiner’s interpretation: The examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner also notes that the phrase “technical specification” is not associated with the equipment of a room.  The examiner considers the type of motion sensor that is being used as being the second technical specification, since the technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification;

Examiner’s note: Regarding claim 12, the phrase “technical specification” is not defined within the claim.  The examiner considers the name assigned to the camera as being the first technical specification, since a technical specification for a piece of equipment may refer to any means of identifying the equipment and/or any attributes of the equipment, see paragraph [0154] of the specification.  The examiner considers the type of motion sensor that is being used as being the second technical specification, since the technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification and paragraph [0068] and paragraph [0119] of the Correnti et al. reference.


With respect to claim 12, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the first technical specification and the second technical specification are different” as [Correnti et al. (paragraph [0068], paragraph [0119])] Examiner’s interpretation: As stated above, the phrase “technical specification” is not defined within the claim.  The examiner considers the name assigned to the camera as being the first technical specification, since a technical specification for a piece of equipment may refer to any means of identifying the equipment and/or any attributes of the equipment, see paragraph [0154] of the specification.  The examiner considers the type of motion sensor that is being used as being the second technical specification, since the technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification;

With respect to claim 13, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein identifying the first technical specification includes retrieving the first technical specification from a prestored data structure.” as [Correnti et al. (paragraph [0068])];

With respect to claim 16, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is configured to generate a material list of equipment based on the generative analysis of the at least one first room” as [Pate, JR (paragraph [0037], paragraph [0050], Fig. 4 item 35)];

Examiner’s note: Regarding the claim limitation of claim 17 that states “wherein the at least one processor is configured to receive user input defining a preferred area for equipment placement”, the user can replace selected products with other products, styles, colors or features to visualize the newly selected products in the selected room.  The user can also switch from any of the different room layouts in order to view the selected products in a different room layout under different lighting and orientations, see paragraph [0039] of the Pate, JR reference.
Regarding the claim limitation of claim 17 that states “and identifying the first technical specification and first equipment placement location is based on the preferred area”, the examiner considers the name assigned to the camera as being the first technical specification, since a technical specification for a piece of equipment may refer to any means of identifying the equipment and/or any attributes of the equipment, see paragraph [0154] of the specification.  Also, by having the camera(s) installed on the property, demonstrates that the camera(s) are in a location that the owner wants them in, see paragraph [0009], paragraph [0068] of the Correnti et al.

With respect to claim 17, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is configured to receive user input defining a preferred area for equipment placement” as [Pate, JR (paragraph [0039])] Examiner’s interpretation: The user can replace selected products with other products, styles, colors or features to visualize the newly selected products in the selected room.  The user can also switch from any of the different room layouts in order to view the selected products in a different room layout under different lighting and orientations;
Correnti et al. discloses “and identifying the first technical specification and first equipment placement location is based on the preferred area.” paragraph [0009], paragraph [0068])] Examiner’s interpretation:  The examiner considers the name assigned to the camera as being the first technical specification, since a technical specification for a piece of equipment may refer to any means of identifying the equipment and/or any attributes of the equipment, see paragraph [0154] of the specification.  Also, by having the camera(s) installed on the property, demonstrates that the camera(s) are in a location that the owner wants them in; 

Examiner’s note: Regarding claim 18, the user can replace selected products with other products, styles, colors or features to visualize the newly selected products in the selected room, see paragraph [0039] and paragraph [0042] of the Pate, JR reference.

With respect to claim 18, the combination of Pate, JR, Correnti et al. and Mishra et al.  discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is further configured to access a data structure containing a list of equipment models and their associated technical specifications and identifying the first technical specification is based on the list” as [Pate, JR (paragraph [0039], paragraph [0042])] Examiner’s interpretation: The user can replace selected products with other products, styles, colors or features to visualize the newly selected products in the selected room;

With respect to claim 19, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is further configured to export a floor plan to at least one of PDF, CAD or BIM format.” as [Pate, JR (paragraph [0028])];

Examiner’s note: Regarding claim 21, the examiner notes that the phrase “semantic analysis” and “geometric analysis” are not defined within the claim.  The examiner considers the selection of the kitchen layout to be the semantic analysis, since the semantic analysis can yield info1rnation regarding the function of a room or element (e.g. sleeping area, office, storage space, etc.), see paragraph [0032] and paragraph [0034] of the Pate, JR reference.

With respect to claim 21, the combination of Pate, JR, Correnti et al. and Mishra et al.  discloses the system of claim 1 above, and Pate, JR further discloses “wherein accessing the floor plan includes performing at least one of a semantic analysis or a geometric analysis on the floor plan to demarcate the contours of the room.” as [Pate, JR (paragraph [0032], paragraph [0034])] Examiner’s interpretation: The examiner notes that the phrase “semantic analysis” and “geometric analysis” are not defined within the claim.  The examiner considers the selection of the kitchen layout to be the semantic analysis, since the semantic analysis can yield info1rnation regarding the function of a room or element (e.g. sleeping area, office, storage space, etc.);

With respect to claim 23, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Schultz further discloses “wherein the at least one processor is further configured to enable input of a functional requirement according to the contours of the at least one room without manual definition of the room contours.” as [Correnti et al. (paragraph [0070] – [0071])];

	With respect to claim 24, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is further configured to receive at least one of equipment technical specifications or architectural features of at least one third room as inputs to the generative analysis process for the at least one first room.” as [Pate, JR (paragraph [0041] – [0042])];
	
With respect to claim 25, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the generatively analyzing the at least one first room further includes identifying technical specifications that are adaptive based on the room function of the at least one room.” as [Pate, JR (paragraph [0041] – [0042], Figs. 5 and 6)];

With respect to claim 28, Pate, JR discloses “A computerized structural design method for selecting equipment for use in buildings” as [Pate, JR (Abstract, paragraph [0002])];
The other limitations of the claim recites the same substantive limitations as claim 1 above and is rejected using the same teachings.

With respect to claim 29, Pate, JR discloses “A non-transitory computer readable medium” as [Pate, JR (paragraph [0027], Fig. 2)] Examiner’s interpretation: By having a processor demonstrates that there is a medium, since a medium is embedded within a processor;
“at least one processor” as [Pate, JR (paragraph [0027], Fig. 2)]; 
“cause the at least one processor to execute operations enabling selecting equipment for use in buildings in a structural design” as [Pate, JR (Abstract, paragraph [0002], paragraph [0027], Fig. 2)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and is rejected using the same teachings.

With respect to claim 30, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Mishra et al. further discloses “wherein the series of simulations are performed using at least one of a genetic algorithm, an annealing algorithm, a machine-learning based algorithm, or a particle swarm optimization” as [Mishra et al. (paragraph [0036], paragraph [0040] – [0041])];

Claims 5, 20 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Pate, JR (U.S. PGPub 2012/0259743), Correnti et al. (U.S. PGPub 20180356241), Mishra et al. (U.S. PGPub 20190080200) in view of Schultz (U.S. PGPub 2015/0227644).

Examiner’s note: Regarding claim 5, there’s a menu that the user uses to select different options for the floor plan, see paragraph [0028] and paragraph [0084] of the Schultz reference.

With respect to claim 5, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above.
While the combination of Pate, JR, Correnti et al. and Mishra et al. teaches outputting the first and second technical specification and the first and second equipment placement location, Pate, JR, Correnti et al. and Mishra et al. do not explicitly disclose “wherein generatively analyzing the at least one first room includes outputting a plurality of equipment placement location options for selection by a user”
Schultz discloses “wherein generatively analyzing the at least one first room includes outputting a plurality of equipment placement location options for selection by a user.” as [Schultz (paragraph [0028], paragraph [0084])] Examiner’s interpretation: There is a menu that the user uses to select different options for the floor plan;
Pate, JR, Correnti et al., Mishra et al. and Schultz are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of outputting the first and second technical specification and the first and second equipment placement location by incorporating wherein generatively analyzing the at least one first room includes outputting a plurality of equipment placement location options for selection by a user as taught by Schultz for the purpose of generating multi-3D perspective floor plans having real-life physical characteristics.
The motivation for doing so would have been because Schultz teaches that by generating multi-3D perspective floor plans having real-life physical characteristics, the ability to have a quick assessment of the floor plan structure where an incident is occurring and a quick identification of one or more routes to a particular room within the structure can be accomplished (Schultz (paragraph [0005], paragraph [0029]).
Examiner’s note: Regarding the limitation of claim 20 that states “wherein the at least one processor is further configured to access a third functional requirement for the at least one first room”, the examiner considers the outline of the interior room to be the third functional requirement, since a functional requirement can be represented in the floor plans by other features, including an outline, see paragraph [0146] of the specification and paragraph [0077], paragraph [0093] of the Schultz reference.

With respect to claim 20, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above.
While the combination of Pate, JR, Correnti et al. and Mishra et al. teaches receiving a first and second functional requirement for a first and second room of a plurality of rooms, Pate, JR, Correnti et al. and Mishra et al. do not explicitly disclose “wherein the at least one processor is further configured to access a third functional requirement for the at least one first room and wherein generatively analyzing the at least one first room further includes using the third functional requirement to identify the first technical specification and first equipment placement location”
Schultz discloses “wherein the at least one processor is further configured to access a third functional requirement for the at least one first room” as [Schultz (paragraph [0077], paragraph [0093])] Examiner’s interpretation:  The examiner considers the outline of the interior room to be the third functional requirement, since a functional requirement can be represented in the floor plans by other features, including an outline, see paragraph [0146] of the specification;
“and wherein generatively analyzing the at least one first room further includes using the third functional requirement to identify the first technical specification and first equipment placement location.” as [Schultz (paragraph [0077] – [0078])] Examiner’s interpretation: The examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner also notes that the phrase “technical specification” is not associated with the equipment of a room.  The examiner considers the first technical specification to be the scaling of the image of the wall, since the image data is fitted for each wall to fit the spacing between the resized floor and the outline of the interior room;
Pate, JR, Correnti et al., Mishra et al. and Schultz are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of receiving a first and second functional requirement for a first and second room of a plurality of rooms by incorporating wherein the at least one processor is further configured to receive a third functional requirement for the at least one first room and wherein generatively analyzing the at least one first room further includes using the third functional requirement to identify the first technical specification and first equipment placement location as taught by Schultz for the purpose of generating multi-3D perspective floor plans having real-life physical characteristics.
The motivation for doing so would have been because Schultz teaches that by generating multi-3D perspective floor plans having real-life physical characteristics, the ability to have a quick assessment of the floor plan structure where an incident is occurring and a quick identification of one or more routes to a particular room within the structure can be accomplished (Schultz (paragraph [0005], paragraph [0029]).
Examiner’s note: Regarding the limitation of claim 26 that states “wherein the at least one processor is further configured to: access a third functional requirement for the at least one first room”, the examiner considers the outline of the interior room to be the third functional requirement, since a functional requirement can be represented in the floor plans by other features, including an outline, see paragraph [0146] of the specification and paragraph [0077], paragraph [0093] of the Schultz reference.
Regarding the limitation of claim 26 that states “generatively analyze the at least one first room in conjunction with the third functional requirement using the first technical specification and first equipment location as an input to identify a third technical specification and a third equipment placement location to at least partially conform to the first functional requirement.”, the examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner also notes that the phrase “technical specification” is not associated with the equipment of a room.  The examiner considers the first technical specification to be the scaling of the image of the wall, since the image data is fitted for each wall to fit the spacing between the resized floor and the outline of the interior room, see paragraph [0077] – [0078] of the Schultz reference.

With respect to claim 26, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, 
While the combination of Pate, JR, Correnti et al. and Mishra et al. teaches receiving a first and second functional requirement for a first and second room of a plurality of rooms, Pate, JR, Correnti et al. and Mishra et al. do not explicitly disclose” wherein the at least one processor is further configured to: access a third functional requirement for the at least one first room; generatively analyze the at least one first room in conjunction with the third functional requirement using the first technical specification and first equipment location as an input to identify a third technical specification and a third equipment placement location to at least partially conform to the first functional requirement”
Schultz discloses “wherein the at least one processor is further configured to: access a third functional requirement for the at least one first room” as [Schultz (paragraph [0077], paragraph [0093])] Examiner’s interpretation: The examiner considers the outline of the interior room to be the third functional requirement, since a functional requirement can be represented in the floor plans by other features, including an outline, see paragraph [0146] of the specification;
“generatively analyze the at least one first room in conjunction with the third functional requirement using the first technical specification and first equipment location as an input to identify a third technical specification and a third equipment placement location to at least partially conform to the first functional requirement.” as [Schultz (paragraph [0077] – [0078])] Examiner’s interpretation: The examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner also notes that the phrase “technical specification” is not associated with the equipment of a room.  The examiner considers the first technical specification to be the scaling of the image of the wall, since the image data is fitted for each wall to fit the spacing between the resized floor and the outline of the interior room;
Pate, JR, Correnti et al., Mishra et al. and Schultz are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of receiving a first and second functional requirement for a first and second room of a plurality of rooms by incorporating wherein the at least one processor is further configured to: access a third functional requirement for the at least one first room; generatively analyze the at least one first room in conjunction with the third functional requirement using the first technical specification and first equipment location as an input to identify a third technical specification and a third equipment placement location to at least partially conform to the first functional requirement as taught by Schultz for the purpose of generating multi-3D perspective floor plans having real-life physical characteristics.
The motivation for doing so would have been because Schultz teaches that by generating multi-3D perspective floor plans having real-life physical characteristics, the ability to have a quick assessment of the floor plan structure where an incident is occurring and a quick identification of one or more routes to a particular room within the structure can be accomplished (Schultz (paragraph [0005], paragraph [0029]).

With respect to claim 27, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above.
While the combination of Pate, JR, Correnti et al. and Mishra et al. discloses generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location Pate, JR, Correnti et al. and Mishra et al.  do not explicitly disclose “wherein the structural design system is a cloud-based system”
Schultz discloses “wherein the structural design system is a cloud-based system.” as [Schultz (paragraph [0047])];
Pate, JR, Correnti et al., Mishra et al. and Schultz are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location by incorporating wherein the structural design system is a cloud-based system as taught by Schultz for the purpose of generating multi-3D perspective floor plans having real-life physical characteristics.
The motivation for doing so would have been because Schultz teaches that by generating multi-3D perspective floor plans having real-life physical characteristics, the ability to have a quick assessment of the floor plan structure where an incident is occurring and a quick identification of one or more routes to a particular room within the structure can be accomplished (Schultz (paragraph [0005], paragraph [0029]).

21.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate, JR (U.S. PGPUB 2012/0259743), Correnti et al. (U.S. PGPub 2018/0356241) Mishra et al. (U.S. PGPub 20190080200) in view of Scott et al. (U.S. PGPub 2012/0086568).

With respect to claim 14, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above.
While the combination of Pate, JR, Correnti et al. and Mishra et al. teaches selecting equipment for use in a building and identifying a first and second technical specification for a first and second room, Pate, JR, Correnti et al. and Mishra et al. do not explicitly disclose “wherein outputting the first technical specification with the first equipment includes displaying a coverage map spatially indicating regions covered by at least one of sensors, Bluetooth beacons, wireless emitters or transmitters, lighting emitting devices, or sound emitting devices.”
Scott et al. discloses “wherein outputting the first technical specification with the first equipment includes displaying a coverage map spatially indicating regions covered by at least one of sensors, Bluetooth beacons, wireless emitters or transmitters, lighting emitting devices, or sound emitting devices.” as [Scott et al. (paragraph [0021], paragraph [0090])];
Pate, JR, Correnti et al. and Scott et al. are analogous art because they are from the same field endeavor of analyzing a layout of a building.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of selecting equipment for use in a building and identifying a first and second technical specification for a first and second room by incorporating wherein outputting the first technical specification with the first equipment includes displaying a coverage map spatially indicating regions covered by at least one of sensors, Bluetooth beacons, wireless emitters or transmitters, lighting emitting devices, or sound emitting devices as taught by Scott et al. for the purpose of inferring building metadata from distributed sensors.
The motivation for doing so would have been because Scott et al. teaches that by placing sensors at various locations in a building, where physical quantities are detected and sent to a controller, the ability of entering the building metadata can be accomplished more efficiently where it’s not as time consuming (Scott et al. (paragraph [0002], paragraph [0005]). 

22.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate, JR (U.S. PGPUB 2012/0259743), Correnti et al. (U.S. PGPub 2018/0356241), Mishra et al. (U.S. PGPub 20190080200)in view of Saito et al. (U.S. PGPub 2009/0024970).

With respect to claim 15, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above.
While the combination of Pate, JR, Correnti et al. and Mishra et al. teaches outputting the first technical specification with and first equipment placement location, Pate, JR, Correnti et al. and Mishra et al. do not explicitly disclose “wherein outputting the first technical specification with and first equipment placement location includes displaying a score evaluating the first equipment placement location”
Saito et al. discloses “wherein outputting the first technical specification with and first equipment placement location includes displaying a score evaluating the first equipment placement location.” as [Saito et al. (paragraph [0067] – [0069])];
Pate, JR, Correnti et al. and Saito et al. are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of selecting equipment for use in a building and identifying a first and second technical specification for a first and second room by incorporating wherein outputting the first technical specification with and first equipment placement location includes displaying a score evaluating the first equipment placement location as taught by Saito et al. for the purpose of evaluating a floor plan.
The motivation for doing so would have been because Saito et al. teaches that having a floor plan evaluation method that extracts a plurality of specified elements which are specified in advance from a floor plan, (b) obtaining an individual evaluation value on each of a plurality of individual evaluation items on the basis of the plurality of specified elements extracted in the step (a), and (c) calculate an integrated evaluation value on the floor plan on the basis of a 
plurality of individual evaluation values obtained in the step (b), the ability to correct a floor plan in a more efficiency manner can be accomplished (Saito et al. (paragraph [0007] – [0009]).

23.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate, JR (U.S. PGPUB 2012/0259743), Correnti et al. (U.S. PGPub 2018/0356241) Mishra et al. (U.S. PGPub 20190080200) in view of Sankarapandian et al. (U.S. PGPub 2015/0317418).

Examiner’s note: Regarding the limitation of claim 22 that states “wherein the at least one processor is further configured to populate a CAD architectural file with the first equipment placement location and first technical specification”, the examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner considers the technical specification to be the brands of the products, since a technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification and paragraph [0028], paragraph [0034], paragraph [0041] of the Pate, JR reference.
Regarding the limitation of claim 22 that states “wherein the at least one processor is further configured to populate a BIM format architectural file with the first equipment placement location and first technical specification.” the examiner notes that the phrase “technical specification” is not defined within the claim.  The examiner considers the technical specification to be the information associated with the facility, since a technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification and paragraph [0029] of the Sankarapandian et al. reference.

With respect to claim 22, the combination of Pate, JR, Correnti et al. and Mishra et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is further configured to populate a CAD architectural file with the first equipment placement location and first technical specification.” as [Pate, JR (paragraph [0028], paragraph [0034], paragraph [0041])] Examiner’s interpretation: As stated above, the examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner considers the technical specification to be the brands of the products, since a technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification;
While the combination of Pate, JR, Correnti et al. and Mishra et al. teaches at least one processor is further configured to populate a CAD architectural file with the first equipment placement location and first technical specification, Pate, JR, Correnti et al. and Mishra et al. do not explicitly disclose “wherein the at least one processor is further configured to populate a BIM format architectural file with the first equipment placement location and first technical specification.”
Sankarapandian et al. discloses “wherein the at least one processor is further configured to populate a BIM format architectural file with the first equipment placement location and first technical specification.” as [Sankarapandian et al. (paragraph [0029])] Examiner’s interpretation:  As stated above, the examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner considers the technical specification to be the information associated with the facility, since a technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification;
Pate, JR, Correnti et al. and Sankarapandian et al. are analogous art because they are from the same field endeavor of analyzing a layout of a building.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR, Correnti et al. and Mishra et al. of populating a CAD architectural file with the first equipment placement location and first technical specification as taught by Sankarapandian et al. for the purpose of providing three-dimensional monitoring of a facility.
The motivation for doing so would have been because Sankarapandian et al. teaches that generating a 3D model of a facility based on building information modeling data, the ability to monitor a facility is not as cumbersome or time consuming (Sankarapandian et al. (paragraph [0003], paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERNARD E COTHRAN/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147